COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JEFF LEACH, INDIVIDUALLY AND                     §               No. 08-20-00073-CV
  D/B/A BASECAMP TERLINGUA,
                                                   §                 Appeal from the
                        Appellant,
                                                   §                394th District Court
  v.
                                                   §            of Brewster County, Texas
  KATY SCHWARTZ,
                                                   §                (TC# CVB 19 347)
                         Appellee.
                                              §
                                            ORDER

       Pending before the Court is Appellee’s motion to expand and supplement the appellate

record. The motion is granted in part and denied in part. We order the supplemental clerk's

record to be filed containing all further filings made in the trial court. The supplemental clerk’s

record is due with this Court on or before March 20, 2021. The request to include the Texas

Monthly article as part of the record is denied.

       IT IS SO ORDERED this 10th day of March, 2021.


                                                       PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.